Citation Nr: 0634081	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-43 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
November 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO), which denied the veteran entitlement to service 
connections for PTSD and an anxiety disorder. 

In August 2006, the veteran and his spouse appeared at the RO 
and offered testimony in support of the veteran's claim 
before the undersigned.  A transcript of the veteran's 
testimony has been associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the veteran's claims file shows that the veteran 
was awarded Social Security Administration (SSA) disability 
benefits in January 2006, retroactive to May 1997.  Any 
medical records forming the basis for an award of SSA 
benefits must be added to the claims folder prior to 
resolution of the veteran's appeal.  See 38 U.S.C.A. § 5106 
(West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In the instant case those records have not been obtained.

Testimony elicited from the veteran at his hearing in August 
2006 revealed that in 1976 he was evaluated and treated by a 
private psychiatrist located in Phoenix, Arizona for a 
nervous breakdown.  Records related to this treatment are 
absent from the file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide the names, addresses, and 
dates of treatment for all VA and non-VA 
health care providers that have treated 
him since service for any psychiatric 
problem.  The request should specifically 
include treatment by a private 
psychiatrist in 1976, as well as any VA 
treatment afforded to him prior to 2003.  
If any requested records are unavailable 
that should be clearly documented in the 
claims file and the veteran should be 
informed in writing.

2.  Obtain copies of the medical records 
used by the SSA in its January 2006 
decision awarding the veteran disability 
benefits.

3.  Then, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case to the veteran and 
his representative.  Allow an appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


